UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1925



ROSARIO A. FIORANI, JR.,

                                              Plaintiff - Appellant,

          versus


ALBERT J. LOWRY, Dr., Ph.D., personally and as
agent for EAI; ENTREPRENEURIAL SYSTEMS, LLC;
BRADLEY LOUIS BOOKE; EDUCATION ADVANCEMENT
INSTITUTE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-3036-L)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. Shelly Marie Martin,
BROWN, GOLDSTEIN & LEVY, LLP, Baltimore, Maryland; Bradley Louis
Booke, MORIARITY GOOCH BADARUDDIN & BOOKE, Salt Lake City, Utah,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rosario A. Fiorani, Jr., seeks to appeal the district

court’s orders denying his motion for default judgment against

three of the four named defendants.       This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000).   See Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 546 (1949).       The orders Fiorani seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.   Accordingly, we dismiss the appeal for lack of

jurisdiction.*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                         DISMISSED




     *
      To the extent Fiorani seeks to appeal the district court’s
order dismissing only Bradley Booke from the action, this order is
also neither a final order nor an appealable interlocutory or
collateral order.

                               - 2 -